Citation Nr: 1037475	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-26 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1967 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010 the Board remanded the matter for provision to the 
Veteran of a VA examination.  No further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A low back disability, lumbosacral strain, degenerative disc 
disease, and degenerative joint disease, was not affirmatively 
shown to have been present in service; degenerative joint disease 
or arthritis as a chronic disease was not manifest to a 
compensable degree within one year of separation from service; 
and the current low back disability, lumbosacral strain, 
degenerative disc disease, and degenerative joint disease, first 
documented after service, is unrelated to an injury or disease or 
event in service.


CONCLUSION OF LAW

A low back disability, lumbosacral strain, degenerative disc 
disease, and degenerative joint disease, was not incurred in or 
aggravated by service; and service connection for degenerative 
joint disease or arthritis may not be presumed based on the 
presumption of service connection for a chronic disease.  
38 U.S.C.A. § 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2005 and in March 2006.  The Veteran was 
notified of the evidence needed to substantiate his claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The VCAA notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable.




The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would obtain 
any such records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree of 
disability assignable.  

As for content of the VCAA notice, the notice complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in August 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records  and VA records.  The Veteran was afforded VA 
examinations and a VA medical opinion was obtained.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.
REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of chronic disease in service requires a combination 
of manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis or degenerative joint disease, if the disability is 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 





Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The record shows that the Veteran did not 
serve in combat and the combat provisions of 38 U.S.C.A. 
§ 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 




Facts 

The service records show that the Veteran was trained as a Navy 
corpsman. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a low back abnormality.  On 
separation examination, the Veteran denied a history of recurrent 
back pain and the evaluation of the spine was normal.

After service in May 2005 the Veteran filed the current his claim 
of service connection for a low back disability. 

On VA examination in October 2005, the Veteran indicated that in 
service he worked as a hospital corpsman.  He complained of low 
back stiffness and pain.  The VA examiner noted that after 
service the Veteran worked as a laborer for many years.  X-rays 
showed degenerative disc disease of the lumbar spine and the 
assessment was chronic lumbosacral strain. 

In a statement in June 2006, K. C., a friend of the Veteran, 
stated that he has known the Veteran for five years and that over 
that time the Veteran had back pain for the preceding 5 years.  

VA records in April 2007 show that the Veteran complained of low 
back pain for years and he referred to an injury in service.  In 
August 2007, the Veteran stated that he was a Navy corpsman and 
that he worked in a Naval Hospital, where he had to lift 
patients, affecting his back. 

On VA examination in March 2010, the Veteran stated that his back 
pain began in 1968 when he had to lift patients as a hospital 
corpsman, but he did not receive treatment.  The diagnosis was 
chronic lumbar and myofascial strain without radiculopathy and 
age typical degenerative joint disease and degenerative disc 
disease.  The VA examiner stated that without a history of low 
back pain between service and currently it was not possible to 
determine the relationship between the low back disability and 
service without resorting to mere speculation.  

Analysis

On the basis of the service treatment records alone, a low back 
disability, lumbosacral strain, degenerative disc disease, or 
degenerative joint disease, was not affirmatively shown to have 
been present during service, and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

The Veteran is competent to describe back pain after lifting 
patients in his duties as a hospital corpsman and his statement 
constitutes a notation of back pain in service for the purpose of 
applying the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a low back 
disability, lumbosacral strain, degenerative disc disease, or 
degenerative joint disease, and sufficient observation to 
establish chronicity during service as there was no documentation 
of back pain during service and on separation examination the 
Veteran denied recurrent back pain and the spine was evaluated as 
normal, chronicity in service is not adequately supported by the 
service treatment records, and continuity of symptomatology after 
service under 38 C.F.R. § 3.303(b) is required to support the 
claim.  Also as the current low back disability was first 
diagnosed after service, 38 C.F.R. § 3.303(d) applies.

To the extent the Veteran's statements are offered as proof of 
continuity, although the Veteran is competent to describe back 
pain, the assertion of continuity is not credible because the 
Veteran's statements made in conjunction with his claim are 
inconsistent with the other evidence of record.  For example, on 
separation examination, the Veteran denied recurrent back pain.  
After service, back pain was first documented by VA in 2005, 37 
years after service, although a friend of the Veteran stated in 
2006 that he knew the Veteran to have had back pain for five 
years, that is, to 2001, still more than 30 years after service.  
And while the Veteran has provided a history of back pain for 
years he has not submitted any evidence to support his statement 
when he has been afforded the opportunity to do so.  

The Board finds that the Veteran's history and the findings more 
contemporaneous with service to be more probative than the most 
recent assertions made many years after service. 

Also, the absence of evidence of back pain since service and to 
2001interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

In this case, the inconsistency in the Veteran's statements and 
the lack of continuity of symptomatology in the record outweigh 
the Veteran's statements of continuity made in conjunction with 
his current claim.  And the preponderance of the evidence is 
against the claim of service connection based on continuity of 
symptomatology after service under 38 C.F.R. § 3.303(b).   

Also, while the statement of the lay witness, that is, the 
Veteran suffered from back pain for five years, that is, dating 
to about 2001, is competent evidence, the Board finds that the 
statement has no probative value on a material issue of fact, 
that is, an injury or event in service, resulting in pain, and 
continuity of symptomatology from 1968 to 2001. 

Also the evidence shows that degenerative joint disease or 
arthritis of the lumbar spine by X-ray was first documented in 
2010, well beyond the one-year presumptive period following 
separation from service in 1968 for manifestation of degenerative 
joint disease or arthritis of the lumbar spine as a chronic 
disease and service connection under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307 and 3.309 is not established.




As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), a low back disability, 
lumbosacral strain, degenerative disc disease, or degenerative 
joint disease, is not a condition under case law that has been 
found to be capable of lay observation, and the determination as 
to the diagnosis or presence of the disability is medical in 
nature, that is, not capable of lay observation, and competent 
medical evidence is required to substantiate the claim.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent).  

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.

Although the service personnel records show that the Veteran 
completed the basic hospital corpsman course and worked for about 
four months as a hospital corpsman, no factual foundation has 
been established to show that the Veteran had specialized 
education, training, or experience in orthopedics to diagnose 
either lumbosacral strain, degenerative disc disease, or 
degenerative joint disease.  


Also, the diagnosis of either degenerative disc disease or 
degenerative joint disease, in this case, involved diagnostic 
testing by X-ray, and no factual foundation has been established 
to show that the Veteran had specialized education, training, or 
experience to interpret an X-ray. 

For this reason, the Board finds that while the Veteran does have 
some medical training, the training does not qualify the Veteran 
to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159. 

Also, the current low back disability, lumbosacral strain, 
degenerative disc disease, or degenerative joint disease, is not 
a simple medical condition that the Veteran can perceive through 
the use of his senses as distinguished from an opinion or 
conclusion from one's own personal observation.

And as explained the Veteran is not otherwise qualified through 
specialized, education, training, or experience to offer a 
medical diagnosis.  

Whereas here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the disability is 
not a simple medical condition, and the Veteran is not otherwise 
qualified through specialized, education, training, or experience 
to offer a medical diagnosis, competent medical evidence is 
needed to substantiate the claim. 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

Although the Veteran is competent to report a contemporaneous 
diagnosis, a low back disability was not diagnosed before 2005.  
And although the Veteran is competent in describing symptoms 
which support a later diagnosis by a medical professional, again 
there was no diagnosis of a low back disability before 2005. 



Also, the statement of the lay witness, that is, the Veteran 
suffered from back pain for five years, is not competent evidence 
to prove that the Veteran had or was diagnosed with a particular 
injury or illness.  Layno at 470-71 (1994) (Lay witness 
competency is not unlimited, and the fact that a lay witness may 
personally know the veteran and may have had the opportunity to 
observe him does not render the witness' testimony universally 
competent in proceeding to determine service connection; lay 
testimony is competent in proceeding to establish service 
connection only when it regards symptoms of the Veteran's illness 
and lay testimony is not competent to prove the Veteran had or 
was diagnosed with a particular illness.).  

On the basis of the evidence of record, the Board concludes that 
the preponderance of the evidence is against the claim that the 
current low back disability was diagnosed by competent medical 
evidence before 2005.

The remaining question under 38 C.F.R. § 3.303(d) is whether 
service connection may be granted for a disability first 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  In other words is there evidence of 
causation, that is, a link or nexus between the Veteran's alleged 
pain in service in 1968 and the current low back disability, 
first diagnosed after service in 2005. 

As for the medical evidence addressing causation, there is no 
competent medical evidence favorable to the claim.

As for the Veteran's opinion that associates the current low back 
disability to service, under certain circumstances, a lay person 
is competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).








The Board has already determined that the Veteran's low back 
disability is not a simple medical condition and that while the 
Veteran does have some medical training, the training does not 
qualify the Veteran to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

For these reasons, the Board rejects the Veteran's lay opinion as 
competent evidence to establish causation under 38 C.F.R. 
§ 3.303(d). 

The evidence against causation is the opinion of the VA examiner, 
who stated that without a history of low back pain between 
service and currently it was not possible to determine the 
relationship between the low back disability and service without 
resorting to mere speculation.  

In this case, as the evidence shows that an opinion on causation 
is not possible without resort to speculation, and as actual 
causation cannot be determined because there are multiple 
potential causes, when one cause, namely, the Veteran's complaint 
of pain in 1968, is not more likely than any other to cause the 
current low back disability and that an opinion on causation is 
beyond what may be reasonably concluded based on the evidence of 
record, as explained by the VA examiner, and current medical 
knowledge, the opinion is evidence against the claim.  Jones v. 
Shinseki, 23 Vet. App. 382, 391 (2010).  













For these reasons, the preponderance of the evidence is against 
the claim of service connection for a low back disability, and 
the benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for a low back disability, lumbosacral strain, 
degenerative disc disease, and degenerative joint disease, is 
denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


